Judge JOHNSON
dissenting.
I believe Booker v. Duke Medical Center, 297 N.C. 458, 256 S.E. 2d 189 (1979) controlling, as did the Full Commission, despite the distinction between G.S. 97-37 and G.S. 97-38 pointed out in the majority opinion. In Booker, the Court stated:
*124Among those [majority of] jurisdictions which, like North Carolina, treat the dependents’ right to compensation as separate and distinct from the rights of the injured employee, it is generally held that the right to compensation is governed by the law in force at the time of death. (Citations omitted.) This rule has been applied even when the effect was to confer upon the dependents substantive rights which were unavailable to the employee during his lifetime. (Citation omitted.)
Id. at 467, 256 S.E. 2d at 195. (Emphasis added.)
The Court in so stating in no way limited the application of this rule to G.S. 97-38, that is, to only dependents of employees who died as a result of the compensable accident.
Moreover, to construe G.S. 97-37 and G.S. 97-31(17) as the majority does leads to absurd results. As one example, according to the majority’s construction, dependents of an employee who suffers the loss of one leg prior to the effective date of the amendment to G.S. 97-31(17) and then dies from causes unrelated to the compensable injury within 200 weeks from the time of the injury are better off than the dependents of an employee who suffers the loss of two legs, such that he is deemed totally and permanently disabled, and likewise dies from causes unrelated to the compensable injury within 200 weeks. The former dependents receive compensation; the latter receive none. I believe the majority’s construction, which permits such a result, violative of the Supreme Court’s clear mandate to construe G.S. ch. 97 liberally “to the end that the benefits thereof should not be denied upon technical, narrow and strict interpretation.” Guest v. Brenner Iron & Metal Co., 241 N.C. 448, 452, 85 S.E. 2d 596, 599 (1955).